DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kaufmann reference (US Patent Publication No. 2015/0059304).
4.	Regarding claim 1, the Kaufmann reference discloses:
an air filter device (100), comprising:
a housing (108) enclosing a filter element (10) positioned in a filter enclosure (118), the filter element (10) including an outlet (104) in fluidic communication with a downstream intake line [Paragraph 0024--implicit];
an inlet conduit (36) extending within the housing (108) (FIG. 2) and delivering air to the filter enclosure (118), the inlet conduit (36) including a wall (FIG. 2—wall extending downward 
from housing (108) into the enclosure (118) from the right side of (36)) dividing the filter enclosure (118) from the inlet conduit (36) (FIG. 2); and
a cover (FIG. 1—the cover that attaches the inlet (102)) sealingly attached to the wall (FIG. 2) and a peripheral lip of the housing (FIGS. 1-2).
5.	Regarding claim 2, the Kaufmann reference further discloses:
where the filter element (10) is cylindrical (FIG. 2) and fixedly attached to a cylindrical conduit (14) extending through a wall (partially) of the housing (108).

where the inlet conduit vertically extends through the filter enclosure (FIG. 2).
7.	Regarding claim 7, the Kaufmann reference further discloses:
where an outlet of the inlet conduit is positioned below the filter element (FIG. 2—the inlet conduit (36) can be interpreted to extend throughout the entire circumferential area on the left side of the device and therefore can be considered to have an outlet that is positioned below the filter element).  
8.	Regarding claim 9, the Kaufmann reference further discloses:
where the cover includes a removable neck (102—it is removable with the rest of the cover) in fluidic communication with the inlet conduit (36) (FIGS. 1-2).
9.	Regarding claim 16, the Kaufmann reference discloses:
an air filter device (100), comprising:
a housing (108) enclosing a filter element (10) positioned in a filter enclosure (118), where the filter element (10) includes an outlet (104) in fluidic communication with a downstream intake line [Paragraph 0024—implicit];
an inlet conduit (36) extending within the housing (108) (FIG. 2) and delivering air to the filter enclosure (108) (FIG. 2), where the inlet conduit (36) includes a wall (FIG. 2—surface on left side of inlet conduit (36)) dividing the filter enclosure (118) from an airflow passage of the inlet conduit (36) (FIG. 2); and
a cover (FIG. 1—the cover that attaches the inlet (102)) including a seal (FIG. 2—the indentation receiving the wall and the opposite side of the lip of the housing can be considered a seal) interfacing with a lip of the wall and a peripheral lip of the housing (FIG. 2);
where the inlet conduit (36) vertically extends through the filter enclosure (FIG. 2) and where an outlet of the inlet conduit is positioned below the filter element (FIG. 2—the inlet conduit can be defined as the area on the left side of the housing that goes around in a 
where the inlet conduit (36) vertically extends through the filter enclosure (FIG. 2), where an outlet of the inlet conduit is positioned below the filter element (FIG. 2—the inlet conduit can be defined as the area on the left side of the housing that goes around in a cylindrical direction the filter element (10) and a portion of that area is vertically below the filter element (10)), and where the wall extends inward from the housing (FIG. 2—the wall extends radially inward).
10.	Regarding claim 17, the reference further discloses:
where the filter element is cylindrical (FIG. 2) and fixedly attached to a cylindrical conduit (14) extending through a wall (partially) of the housing (108) (FIG. 2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3-4, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann reference in view of the Joerg reference (WO 2013/104796A1).
13.	Regarding claim 3, the Kaufmann reference fails to disclose:
where the filter element is in the form of a panel having a substantially planar upper surface. 
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) where the filter element (200) is in the form of a panel 
having a substantially planar upper surface (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  

14.	Regarding claim 4, the Kaufmann reference fails to disclose:
a cylindrical resonator positioned below the panel.
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) a cylindrical resonator positioned below the panel (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes a cylindrical resonator positioned below the panel, as clearly suggested and taught by the Joerg reference, in order to allow for the attachment of a resonator to the housing body [Paragraph 0246]. 
15.	Regarding claim 12, the Kaufmann reference fails to disclose:
where the filter element is in the form of a panel having a substantially planar upper surface.
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) where the filter element (200) is in the form of a panel having a substantially planar upper surface (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes where the filter element is in the form of a panel having a substantially 
16.	Regarding claim 13, the Kaufmann reference fails to disclose:
where the air filter device includes an enclosure comprising a tuned resonator volume positioned below the panel.
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) where the air filter device includes an enclosure comprising a tuned resonator volume positioned below the panel (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes where the air filter device includes an enclosure comprising a tuned resonator volume positioned below the panel, as clearly suggested and taught by the Joerg reference, in order to allow for the attachment of a resonator to the housing body [Paragraph 0246]. 
17.	Regarding claim 18, the Kaufmann reference further discloses:
where the filter element is in the form of a panel having a substantially planar upper surface.
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) where the filter element (200) is in the form of a panel having a substantially planar upper surface (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes where the filter element is in the form of a panel having a substantially 
18.	Regarding claim 19, the Kaufmann reference fails to disclose:
an enclosed resonator volume positioned below the panel.
The Joerg reference teaches it is conventional in the art of filters for internal combustion engines to provide as taught in (FIG. 44) a cylindrical resonator volume positioned below the panel (FIG. 44).  Such configurations/structures would allow for the attachment of a resonator to the housing body [Paragraph 0246].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes a cylindrical resonator volume positioned below the panel, as clearly suggested and taught by the Joerg reference, in order to allow for the attachment of a resonator to the housing body [Paragraph 0246]. 
19.	Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann reference in view of the Cassell reference (US Patent Publication No. 2010/0275862).
20.	Regarding claim 5, the Kaufmann reference fails to disclose:
where an upper surface of the cover is positioned vertically below an upper surface of a grill opening reinforcement structure.
The Cassell reference teaches it is conventional in the art of air induction for internal combustion engines to provide as taught in (FIG. 3) where an upper surface of the cover (FIG. 3—air cleaners 4, 5 have the outer boundaries which can be considered upper surface of the cover) is positioned vertically below an upper surface of a grill opening reinforcement structure (FIG. 3—the vertical poles in the forward direction can be considered grill opening reinforcement 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes where an upper surface of the cover is positioned vertically below an upper surface of a grill opening reinforcement structure, as clearly suggested and taught by the Cassell reference, in order to allow top mounted air scoops [Paragraph 0031].  
21.	Regarding claim 20, the Kaufmann reference fails to disclose:
where an upper surface of the cover is positioned vertically below an upper surface of a grill opening reinforcement structure.
The Cassell reference teaches it is conventional in the art of air induction for internal combustion engines to provide as taught in (FIG. 3) where an upper surface of the cover (FIG. 3—air cleaners 4, 5 have the outer boundaries which can be considered upper surface of the cover) is positioned vertically below an upper surface of a grill opening reinforcement structure (FIG. 3—the vertical poles in the forward direction can be considered grill opening reinforcement structures and the tops of 4 and 5 are below those upper surfaces).  Such configurations/structures would allow top mounted air scoops [Paragraph 0031].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Kaufmann reference, such that the device further includes where an upper surface of the cover is positioned vertically below an upper surface of a grill opening reinforcement structure, as clearly suggested and taught by the Cassell reference, in order to allow top mounted air scoops [Paragraph 0031].  
22.	Claims 8, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann reference.
23.	Regarding claim 8, the Kaufmann reference further discloses:

The Kaufmann reference discloses the invention as essentially claimed.  However, the Kaufmann reference fails to disclose the seal as being overmolded.  
The examiner takes Official Notice that it is well known in the art to form seals that are overmolded for the purpose of preventing leaks.  
24.	Regarding claim 10, the Kaufmann reference discloses:
a method (the operation of the device (100) is a method), comprising: 
in an air filter device (100), flowing intake air (FIG. 2—arrow 40) into an inlet conduit (36) extending within a filter enclosure (118), where the inlet conduit (36) opens into a filter enclosure (118) vertically below a filter element (FIG. 2—the inlet conduit (36) can be interpreted to extend throughout the entire circumferential area on the left side of the device and therefore can be considered to have an outlet that is positioned below the filter element); 
where the air filter device (100) includes: 
a housing (108) enclosing the filter element (10) positioned in the filter enclosure (118), where the filter element (10) includes an outlet (104) in fluidic communication with a downstream intake line [Paragraph 0024—implicit]; 
the inlet conduit (36) extending within the housing (108) and delivering air to the filter enclosure (118) (FIG. 2), where the inlet conduit (36) includes a partition (FIG. 2—the wall on 
the right side of the conduit (36)) dividing the filter enclosure (118) from an airflow passage of the inlet conduit (36); and 
a cover (FIG. 1—the cover that attaches the inlet (102)) including a seal interfacing with a lip of the partition and a peripheral lip of the housing (FIG. 2—the recesses that receive the lip of the wall and the housing on the left can be considered a seal). 

The examiner takes Official Notice that it is well known in the art of air filter devices to design them to attune to targeted frequency ranges in the filter enclosure for the purpose of reducing noise, vibration, and harshness.  
25.	Regarding claim 11, the Kaufmann reference further discloses:
where the filter element (10) is cylindrical (FIG. 2) and fixedly attached to a cylindrical conduit (14) extending through a wall (partially) of the housing (108) and where the method further comprises flowing air through the cylindrical filter element (FIG. 2—arrow (44)).
26.	Regarding claim 14, the Kaufmann reference further discloses:
where the inlet conduit (36) vertically extends through the filter enclosure (118) (FIG. 2), where an outlet of the inlet conduit is positioned below the filter element (FIG. 2—the left side of the inlet conduit has portions that are positioned below the filter element), and where the partition extends inward from the housing (FIG. 2—extends radially inward).
27.	Regarding claim 15, the Kaufmann reference further discloses:
where the cover includes an inlet neck (102) in fluidic communication with the inlet conduit (36) (FIGS. 1-2).
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747